Citation Nr: 0806185	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  03-16 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a lumbar 
spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The veteran had active military service from August 1960 to 
October 1963.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a November 2001 rating decision.

The evidence reflects that in October 2007, the veteran filed 
a claim indicating that he had undergone a decompressive 
laminectomy C3-C7 and he was requesting convalescent pay.  As 
this claim has not yet been adjudicated, it is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The medical evidence fails to show muscle spasm on 
extreme forward bending or loss of lateral spine motion in 
standing position.  

2.  The veteran had at least 70 degrees of forward flexion 
every time range of motion was tested and at his most recent 
examination, the veteran had 90 degrees of forward flexion 
with no discomfort or difficulties with range of motion 
testing.

3.  No objective evidence of a neurological deficit is seen.

4.  The evidence fails to show moderate intervertebral disc 
syndrome (IVDS).

5.  The evidence fails to show any prescribed bed rest.


CONCLUSION OF LAW

Criteria for a rating in excess of 10 percent for a lower 
back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DCs 
5292, 5293, 5295 (2000); 38 C.F.R. § 4.71a, DCs 5237, 5243 
(2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each 
disability must be viewed in relation to its history and the 
limitation of activity imposed by the disabling condition 
should be emphasized. 38 C.F.R. § 4.1.  Examination reports 
are to be interpreted in light of the whole recorded history, 
and each disability must be considered from the point of view 
of the appellant working or seeking work.  38 C.F.R. § 4.2.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned. 38 C.F.R. § 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. 
Nov. 19, 2007).

The veteran filed his claim in March 2000 indicating that he 
wanted an increased evaluation for the arthritis in his 
lumbar spine.

Under DC 5295, a 10 percent rating is assigned for a 
lumbosacral strain with characteristic pain on motion; a 20 
percent rating is assigned for a lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  

While the veteran has complained that he has had muscle 
spasms, the medical records fail to show any objective 
evidence of muscle spasms in the veteran's lower back.  For 
example, at a VA examination in June 2000 no muscle spasm was 
noted; and, at a VA examination in September 2001, the 
examiner indicated that there was no tenderness, swelling, 
spasm or redness.  

The veteran complained in his notice of disagreement that he 
did have muscle spasms, but never during any VA appointments; 
and in March 2003, the veteran asserted that he got back 
spasms every time he tried to take a shower.  The veteran 
also testified in March 2006 that he continued to have muscle 
spasms in his back.  Nevertheless, at a VA examination in 
November 2006 no palpable muscle spasms or tenderness were 
felt.  As such, the objective medical evidence has failed to 
ever document any muscle spasms.  

There is also no evidence that the veteran has lost lateral 
spine motion.  In September 2001, the veteran showed lateral 
flexion to 35 degrees bilaterally; and, in November 2006, the 
veteran had right and left lateral flexion to 20 degrees.  As 
such, loss of lateral spine motion has not been documented; 
and, therefore, the criteria for a rating in excess of 10 
percent have not been met under DC 5295.

At the time the veteran's claim was filed, a rating in excess 
of 10 percent was also available based on limitation of 
motion of the lumbar spine rated under 38 C.F.R. § 4.71a, 
5292.  Under this diagnostic code, 10, 20, and 40 percent 
ratings were assigned based on whether the limitation of 
motion of the lumbar spine was slight, moderate, or severe 
respectively.  

The words "slight," "moderate," and "severe" were not 
defined in the VA Schedule for Rating Disabilities.  Rather, 
all the medical evidence was to be evaluated to determine the 
appropriate rating that would compensate the veteran for 
impairment in earning capacity, functional impairment, etc.  
Nevertheless, the revised regulations (in 2003) provide 
definitions of normal orthopedic movement.  While these 
measures are not binding on the old criteria, they are 
useful as guidance in determining the severity of a spinal 
injury.  Normal forward flexion of the thoracolumbar spine 
is zero to 90 degrees, extension is zero to 30 degrees, left 
and right lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 degrees.  See 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

However, the evidence of record fails to ever show that the 
veteran had even moderate limitation of motion of his lumbar 
spine.

The veteran had 70 degrees of forward flexion at a VA 
examination in June 2000; 95 degrees of forward flexion at a 
VA examination in September 2001 (range of motion testing was 
noted to be slightly uncomfortable, but did not appear 
painful); 
90 degrees of forward flexion in May 2004 (as noted at a VA 
treatment session); and 90 degrees of forward flexion at a VA 
examination in November 2006.

Given that the veteran has demonstrated normal, or at least 
near normal, range of motion in his lumbar spine at each 
occasion that the range of motion of his back has been 
measured during the course of his appeal, the evidence fails 
to show that the limitation of motion in the veteran's back 
is moderate.

In reaching this conclusion, the Board has considered whether 
a higher disability evaluation is warranted on the basis of 
functional loss due to pain or due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 
38 C.F.R. §§ 4.40 and 4.45.  See also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  However, the evidence fails to justify a 
higher rating based on functional loss.  For example, in 
November 2006, the examiner essentially indicated that it was 
not possible to ascertain any additional limitation of motion 
based on these factors.  

Under the old rating criteria, a rating in excess of 10 
percent could also be assigned based on intervertebral disc 
syndrome (IVDS).  Under the regulations in effect prior to 
September 2002, a 10 percent rating was assigned for slight 
IVDS; a 20 percent rating was assigned for moderate IVDS, 
with recurring attacks; and a 40 percent rating was assigned 
for severe IVDS, with recurring attacks and with only 
intermittent relief.  38 C.F.R. § 4.71a, DC 5293.

X-rays of the veteran's lumbar spine showed degenerative disc 
disease.  However, the objective medical evidence fails to 
support a finding of moderate IVDS.

At a VA examination in June 2000, the veteran complained that 
he developed back pain that was aggravated by riding in a 
vehicle or by extended periods of weight bearing.  
Nevertheless, on examination no spasm was noted, the veteran 
was able to heel and toe walk satisfactory, and he was able 
to squat and arise without complaints of back pain.  
Additionally, the veteran's reflexes were intact in his lower 
extremities; and, straight leg raises were negative 
bilaterally.  An MRI failed to show any uncorrected or 
recurrent disc herniation.  

At a VA examination in September 2001, the examiner indicated 
that the veteran's neurologic evaluation was intact 
throughout his lower extremities without abnormality.  

In October 2002, the veteran's private neurologist indicating 
that he found no evidence of focal motor weakness.  The 
veteran was able to heel walk well; and it was remarked that 
the veteran's back pain was atypical for radicular discomfort 
and was most likely mechanical in nature.

In February 2003, a doctor noted that the pain in the 
veteran's back had begun to radiate into his thighs, but the 
doctor could not determine the exact etiology of the back 
pain.  Nevertheless, at an orthopedic consult in May 2004 
straight leg raises were negative; no motor weakness was 
detected; and sensory testing was intact.  

At his VA examination in December 2004, the examiner noted 
that the veteran was able to do his activities of daily 
living; and, after reviewing x-rays, the examiner indicated 
that his diagnosis was lower back pain secondary to disc 
disease with minimal arthritic change.

At a VA examination in November 2006, the examiner noted that 
the intervertebral space was maintained; straight leg raises 
were negative; and strength testing was normal for the 
veteran's age.  The veteran also had normal toe walking and 
normal heel walking.  The examiner indicated that no 
objective findings of radiculopathy were seen. 

As such, the evidence fails to show moderate IVDS; and, 
therefore, a rating in excess of 10 percent is not available 
under that criteria.

In September 2002, the regulations governing IVDS were 
revised such that IVDS is now rated under 38 C.F.R. § 4.71a, 
DC 5243 depending on the number of incapacitating episodes a 
person has over a 12 month period.  An incapacitating episode 
is a period of acute signs and symptoms due to IVDS that 
requires bed rest prescribed by a physician and treatment by 
a physician.  A 10 percent rating is assigned for 
incapacitating episodes with a total duration of at least one 
week but less than two weeks in the past 12 month period.  A 
20 percent rating is assigned for incapacitating episodes 
with a total duration of between two and four weeks in a 12 
month period.  A 40 percent rating is assigned for 
incapacitating episodes with a total duration of between four 
and six weeks in a 12 month period.

At his hearing before the Board, the veteran denied ever 
being prescribed bed rest.  VA and private treatment records 
are also void of any prescription of bed rest.  As such, a 
rating in excess of 10 percent is not warranted based on IVDS 
under the revised criteria.

As of September 2003, disabilities of the spine began to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  Under the new criteria, a 10 percent 
rating is assigned when forward flexion of the thoracolumbar 
spine is greater than 60 degrees, but not greater than 85 
degrees.  A 20 percent rating is assigned when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees; when the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or when there is muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or 
less.  A rating in excess of 40 percent requires the presence 
of unfavorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine.

As noted above, the medical evidence of record has failed to 
show much limitation of motion of the spine.  The most 
restricted range of motion demonstrated by the veteran during 
the course of his appeal was the 70 degrees of forward 
flexion at a VA examination in June 2000, and since then, the 
veteran has demonstrated improved forward flexion on several 
occasions.  As such, the veteran's demonstrated forward 
flexion greatly exceeds the 60 degrees limit for a 20 percent 
rating; and, therefore, a rating in excess of 10 percent 
based on limitation of motion of the spine is not available 
under the revised criteria.

The Board has considered whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
However, as discussed above, no additional functional 
limitation could be objectively identified.  

In addition to the rating the veteran is assigned for the 
orthopedic manifestations of his lumbar spine disability, the 
revised regulations also mandate that a separate rating 
should be considered for any associated objective neurologic 
abnormalities of the disability (in addition to orthopedic 
manifestations), including, but not limited to, bowel or 
bladder impairment.  However, the evidence from throughout 
the veteran's appeal period fails to show any objective 
neurological symptomatology. 

In August 2001, the veteran's private doctor found no 
neurologic deficit; similarly, at a VA examination in 
September 2001, there was no neurologic abnormality.  

In October 2002, the veteran's private neurologist found no 
evidence of focal motor weakness, indicating that the veteran 
was able to heel walk well; and opining that the veteran's 
back pain was atypical for radicular discomfort and was most 
likely mechanical in nature.

In February 2003, the veteran denied any bowel or bladder 
dysfunction.  The doctor noted that the veteran complained 
that the pain in his back had begun to radiate into his 
thighs; but the doctor indicated that the exact etiology of 
the veteran's back pain was unknown.  Nevertheless, at an 
orthopedic consult in May 2004 the veteran was again found to 
be neurologically normal.  Straight leg raises were negative; 
no motor weakness was detected; and sensory testing was 
intact.  

At his VA examination in December 2004, no neurological 
deficits such as bowel or bladder incontinence were noted.  
The examiner stated that the veteran was able to do his 
activities of daily living.

At a VA examination in November 2006, the examiner found no 
objective signs of radiculopathy. 

As such, the evidence fails to show objective evidence of a 
neurologic disability that is associated with the veteran's 
lower back disability; and, therefore, a rating in excess of 
10 percent is not available under that criteria.

Accordingly, as the criteria for a rating in excess of 10 
percent for a lower back have not been shown, the veteran's 
claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Additionally, for an increased-compensation claim, section § 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In the present case, notice was provided by letters dated in 
June 2003 and June 2006, and by May 2003 statement of the 
case and an October 2005 supplemental statement of the case; 
and any defect concerning the timing of the notice 
requirement was harmless error.  Although the notice provided 
to the veteran was not given prior to the first adjudication 
of the claim, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the 
veteran's claim was readjudicated following completion of the 
notice requirements.  See Overton v. Nicholson, 20 Vet. App. 
427, 437 (2006).

VA and private treatment records have been obtained, as have 
Social Security records.  The veteran was also provided with 
several VA examinations (the reports of which have been 
associated with the claims file).  Additionally, the veteran 
testified at a hearing before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

A rating in excess of 10 percent for a lower back disability 
is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


